ORDER

ELDRIDGE, J.
The parties herein have jointly petitioned this Court to reprimand the Respondent pursuant to Maryland Rule 16-772. Upon review of said Joint Petition and for the reasons set forth therein, it is this 31st day of May, 2002.
ORDERED, that the Respondent, Nathan .Stem, be and he is hereby, reprimanded; and it is further,
ORDERED, that the Respondent shall attend the MIC-PEL/MSBA course titled “Practice Perfect, How to Avoid *257Grievance and Malpractice” scheduled for June 7, 2002 and that Respondent shall provide proof of attendance to the Office of Bar Counsel within thirty (30) days of completion of that course.